

 
AMENDMENT NO. 1 TO GUARANTY AND SECURITY AGREEMENT
 
Amendment No. 1, dated as of June 5, 2007 to the Guaranty and security
Agreement, dated as of October 24, 2006 (the “Guaranty and Security Agreement”),
by The Bombay Company, Inc., BBA Holdings, LLC., Bombay International, Inc. and
The Bombay Furniture Company, Inc. (collectively, the “Grantors”) in favor of
General Electric Capital Corporation, as administrative agent and collateral
agent for the Secured Parties (in such capacity, the “Agent”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Guaranty and Security Agreement.
 
W i t n e s s e t h:
 
Whereas, the Borrowers have requested that the Agent amend the Guaranty and
Security Agreement as set forth below; and
 
Whereas, the Lenders and the Agent have approved such amendment;
 
Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:
 

Section 1.  
Amendments to the Guaranty and Security Agreement

 
(a)  The definition of “Excluded Property” in Section 1.1 of the Guaranty and
Security Agreement is hereby amended in its entirety as follows:
 
“Excluded Property” means any Permit, license, contract, instrument or other
agreement held by any Grantor that prohibits or requires the consent of any
Person other than the Borrowers and their Affiliates as a condition to the
creation by such Grantor of a Lien thereon, or any Permit, lease, license
contract or other agreement held by any Grantor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC or any
other Requirement of Law; provided, however, “Excluded Property” shall not
include any proceeds, substitutions or replacements of Excluded Property (unless
such proceeds, substitutions or replacements would constitute Excluded Property)
or any Lease or Leasehold.


(b)  Section 1.1 of the Guaranty and Security Agreement is hereby amended by
inserting the following definitions of “Lease” and “Leasehold” in their
appropriate alphabetical order:
 
“Lease” means any lease or other agreement, no matter how styled or structured,
pursuant to which any Borrower is entitled to the use or occupancy of any space.
 
“Leasehold” means any lease, leasehold estate or interest of any Borrower in
each of the properties at or upon which any such Borrower conducts business,
offers any Inventory for sale, or maintains any of the Collateral, whether or
not for retail sale, together with the Borrower’s interest in any of the
improvements and fixtures
 

--------------------------------------------------------------------------------


located upon or appurtenant to each such estate or interest, including, without
limitation, any rights of any such Borrower to payment, proceeds or value of any
kind or nature realized upon the sale, transfer or assignment of any such estate
or interest, whether or not such sale, assignment or transfer occurs during any
case commenced under the Bankruptcy Code.
 
(c)  The definition of “Software” in Section 1.1 of the Guaranty and Security
Agreement is hereby deleted in its entirety.
 
(d)  Section 3.1 of the Guaranty and Security Agreement is hereby amended in its
entirety as follows:
 
“Section 3.1 Collateral. For the purposes of this Agreement, all personal
property, tangible and intangible, now owned or at any time hereafter acquired
by a Grantor or in which a Grantor now has or at any time in the future may
acquire any right, title or interests is collectively referred to as the
“Collateral”, which term shall include, without limitation, all of the
following:
 
(a) all accounts;
 
(b) all inventory, equipment and other goods;
 
(c) all fixtures;
 
(d) all documents;
 
(e) all general intangibles;
 
(f) all securities accounts and deposit accounts (other than Excluded Deposit
Accounts), including Store Accounts, Concentration Accounts, the Cash Collateral
Account and all deposits and credits therein;
 
(g) all investment property; provided, if the grant of a Lien and security
interest under this Agreement in investment property consisting of equity
interests of an Excluded Foreign Subsidiary of a Grantor would subject a Grantor
to a tax on the earnings and profits of such Excluded Foreign Subsidiary under
Section 956 of the Internal Revenue Code, then, in such event (and only for so
long as such tax would be imposed), not more than sixty-five percent (65%) of
the voting equity securities and one hundred percent (100%) of the non-voting
equity securities of such Excluded Foreign Subsidiary shall be deemed part of
the Collateral and subject to the Lien and security interest of the
Administrative Agent granted hereby;
 
(h) all software;
 
(i) all letters of credit, letter-of-credit rights, instruments, promissory
notes, drafts and chattel paper (including electronic chattel paper and tangible
chattel paper);
 
(j) all supporting obligations with respect to any of the foregoing;
 
2

--------------------------------------------------------------------------------


(k) all books, records, and information relating to any of the foregoing and/or
to the operation of any Grantor’s business, and all rights of access to such
books, records, and information, and all property in which such books, records,
and information are stored, recorded and maintained;
 
(l) all commercial tort claims;
 
(m) all money or other assets of such Grantor, including without limitation all
money and assets of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash; and
 
(n) all Leases and Leaseholds;
 
(o) to the extent not otherwise included, all proceeds of the foregoing
including the proceeds of insurance, all property or money resulting from the
Sale of any of the foregoing and all other rights to payment not included in the
foregoing;
 
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.”
 


(e)  Section 4.1 of the Guaranty and Security Agreement is hereby amended in its
entirety to read as follows:
 
“Section 4.1 Title; No Other Liens. Such Grantor (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments and investment property and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien (except for Permitted Liens).”
 
(f)  Section 4.2 of the Guaranty and Security Agreement is hereby amended as
follows:
 
(i) by deleting “and” immediately preceding (iii) and by inserting “ and (iv) in
the case of Leases and Leaseholds, compliance with applicable state law for the
perfection of such Lien” immediately following “electronic chattel paper”
 
(ii) by inserting the following language at the end of the section, immediately
preceding the period: “; it being understood that, subject to the Intercreditor
Agreement, the Administrative Agent will not seek to perfect its Lien in Leases
and Leaseholds absent the occurrence of an Event of Default and, following the
occurrence and during the continuation of an Event of Default, and as requested
by the Administrative Agent, Borrowers shall endeavor to take such action as may
reasonably be necessary to perfect the Administrative Agent’s Lien in Leases and
Leaseholds”
 
3

--------------------------------------------------------------------------------


(g)  Section 5.1 of the Guaranty and Security Agreement is hereby amended by
inserting Section 5.1(d), immediately following Section 5.1(c) as follows:
 
“(d) Such Grantor shall not authorize or permit any assignment, pledge, Lien,
security interest, encumbrance, restriction or any hypothecation of any Lease or
Leasehold, except as shall be permitted under the Credit Agreement”.
 
(h)  Section 5.4(b) of the Guaranty and Security Agreement is hereby amended in
its entirety to read as follows:
 
“(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 90306 of the UCC) over any investment property or deposit account
to any Person other than the Administrative Agent, except as otherwise
contemplated by the Intercreditor Agreement.”
 
(i)  The following sentence is added at the end of Section 6.4 is amended in its
entirety to read as follows: “The proceeding provisions of this Section are
subject to the Intercreditor Agreement, and in the event of any conflict the
provisions of the Intercreditor Agreement shall control.
 

Section 2.  
Grant of Security Interest in Collateral

 
Each Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations (as defined in the Guaranty and Security Agreement)
of such Grantor, hereby mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Parties, and grants to the Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
that, if and when any property that at any time constituted Excluded Property
becomes Collateral, the Agent shall have, and at all times from and after the
date hereof be deemed to have had, a security interest in such property.
 

Section 3.  
Reference to the Effect on the Loan Documents

 
(a)  As of the date hereof, each reference in the Guaranty and Security
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Guaranty and
Security Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Guaranty and Security Agreement as modified hereby, and this Amendment
and the Guaranty and Security Agreement shall be read together and construed as
a single agreement.
 
(b)  Except as expressly modified hereby, all of the terms and provisions of the
Guaranty and Security Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Agent under any of the Loan Documents, nor
constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.
 
(d)  This Amendment shall be deemed a Loan Document.
 
4

--------------------------------------------------------------------------------



Section 4.  
Execution in Counterparts

 
This Amendment may be executed in any number of counterparts and by different
parties in separate counterpart (including by facsimile), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
 

Section 5.  
Governing Law

 
This Amendment shall be governed by and construed in accordance with the law of
the State of New York.
 

Section 6.  
Section Titles

 
The Section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.
 

Section 7.  
Notices

 
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
 

Section 8.  
Severability

 
The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.
 

Section 9.  
Successors

 
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the Lenders, the other parties hereto and their respective
successors and assigns.
 

Section 10.  
Waiver of Jury Trial

 
Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.
 
[Signature Pages Follow]
 
5

--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 
The Bombay Company, Inc.,
                                as Grantor
 
By:__________________________    
                                Name:
                                Title:
 
BBA Holdings, LLC,
                                as Grantor
 
By:__________________________    
                                Name:
                                Title:
 
Bombay International, Inc.,
                                as Grantor
 
By:__________________________    
                                Name:
                                Title:
 
The Bombay Furniture Company, Inc.,
                                as Grantor
 
By:__________________________    
                              Name:
                                Title:
 

 

--------------------------------------------------------------------------------


 

 


Accepted and Agreed
as of the date first above written:
 
General Electric Capital corporation,
as Administrative Agent
 
By:___________________________
Name:
Title:

